Citation Nr: 0332386	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from February 1971 to June 
1972.

This matter comes before the Board on appeal from an October 
2001 rating decision of the Indianapolis, Indiana, Department 
of Veterans Affairs (VA) Regional Office (RO).


REMAND

The Board finds that the issue of an increased rating for 
PTSD warrants further development by the RO.

The veteran has alleged that he is unable to work due to his 
PTSD.  He underwent a VA psychiatric examination in June 
2001.  He reported frequent nightmares as well having a 
strong physiologic reaction to various things such as 
helicopters, loud noises and Asian people.  He felt that he 
has isolated himself more and that he avoids people in 
general, especially big crowds.  He felt that he was 
anhedonic and had restricted emotions.  He reported 
interrupted sleep, hypervigilence, anger and increased 
startle response.  He stated that he has worked for most of 
his life driving a forklift, but had not worked for the past 
two years because he cannot sleep.  The examiner provided a 
global assessment of functioning (GAF) scale score of 60 
(which, according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, represents moderate impairment in 
social, occupational, or school functioning).  The examiner 
noted, however, that the veteran felt that his anxiety had 
affected his work and his marriage to a great degree.    

There has been no reconciliation between the symptoms 
reported on VA examination of the veteran in June 2001 and 
the examiner's clinical conclusion.  Further, the examiner 
did not specifically address whether the veteran's 
psychiatric condition had rendered him unemployable as 
reported by the veteran.  Based on the inconsistent evidence 
of record, the Board determines that further VA psychiatric 
examination is necessary.  Moreover, treatment reports dated 
since June 2001, to include from the Indianapolis VA medical 
center, are not of record.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  The RO must 
take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.

2.  The RO should contact the veteran and 
request that he identify all VA and non-VA 
providers of medical treatment for his 
service-connected PTSD since June 2001.  
After obtaining any necessary 
authorization, the RO should attempt to 
obtain all records of treatment of the 
veteran from the identified providers, to 
include the Indianapolis VA medical 
center, which are not already of record.

3.  The RO should schedule the veteran for 
a VA psychiatric examination to determine 
the current nature and severity of his 
service-connected PTSD.  The entire claims 
folder, to include a complete copy of this 
REMAND must be made available to, and be 
reviewed by, the physician designated to 
examine the appellant.  

All necessary tests and studies, to 
include psychological testing, if 
appropriate, should be accomplished, and 
all clinical findings should be reported 
in detail.  The examiner must comment as 
to the degree to which the veteran's PTSD 
affects his ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which the 
psychiatric symptoms result in reduction 
in initiative, productivity, flexibility, 
efficiency and reliability levels 
(industrial impairment).  The examiner 
should assign a GAF score.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

4.  Then, after completing any other 
needed development and ensuring that the 
VA examination report is complete, the RO 
should readjudicate the issue on appeal, 
considering all newly submitted evidence.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




